Citation Nr: 0313307	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to service connection for headaches.




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The appellant retired in July 2000, after serving more than 
20 years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of entitlement 
to service connection for headaches.  A Board decision dated 
June 2001 remanded this claim for further development.  
Further, the Board undertook additional development on this 
claim, in an October 2002 action.  This claim now again 
returns before the Board.


REMAND

Once this case was at the Board, development was undertaken 
on this issue by the Board pursuant to regulations that were 
then in effect.  See e.g., 38 C.F.R. §§ 19.9, 19.31, 20.903, 
20.1304 (2002).  During the course of this development, 
additional evidence was obtained.  Thereafter, the Board sent 
the veteran notice of the evidence obtained.

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed by the RO prior to a Board 
determination on this matter.  Consideration of the evidence 
by the RO has not been waived.

The Board also points out that the Board requested, in its 
prior development memorandum dated October 2002, that the 
veteran be scheduled for a VA examination for his headaches, 
to include an opinion as to whether the veteran currently had 
headaches, and if so, whether they were related to, or were a 
symptom of, any service connected or nonservice connected 
disability the veteran had, or whether they were directly 
related to service.  While the veteran was examined in 
February 2003, and the report of that examination clearly 
indicates that the veteran did have occasional muscle 
contraction or tension type headaches, the examiner failed to 
offer a decisive opinion as to whether the veteran's 
headaches were related to service in any way.  It appears 
that the headaches may have been diagnosed as isolated rather 
than chronic events.  That needs to be clarified in order to 
enter an informed decision in this matter.  Upon remand, the 
Board requests that the RO obtain a more definite opinion 
from this examiner regarding the etiology and chronicity of 
the veteran's headaches, or if the examiner is unavailable, 
schedule the veteran for a further VA examination.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.	The RO should contact the examiner who 
examined the veteran in February 2003, 
provide the claims folder, and request 
that the examiner provide an opinion 
as to whether the veteran has a 
diagnosis of chronic headaches, and if 
so, whether the veteran's headaches 
are related to, or are a symptom of, 
any service connected or nonservice 
connected disability with which the 
veteran has been diagnosed, or whether 
they are directly related to service.  
If they are isolated or acute 
episodes, that too should be set forth 
in the claims folder.  If this 
examiner is unavailable, the record 
should be provided to another 
similarly situated examiner.  If 
needed, the veteran should be 
scheduled for an additional VA 
examination, with that examiner asked 
to provide the same opinions.

2.	The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority, 
including that obtained since the last 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran an appropriate supplemental statement 
of the case, and afford them the opportunity to provide 
written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




